Citation Nr: 0418788	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for a dysthymic disorder, also diagnosed as post-
traumatic stress disorder (PTSD) with depressive features.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for the psychiatric disorder, 
and assigned a 30 percent rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitlement to a higher 
disability rating for his psychiatric disorder.  He has not 
undergone a psychiatric examination since September 1996, 
which was conducted in conjunction with his claim of 
entitlement under 38 U.S.C.A. § 1151.  Although he has 
received medication for his psychiatric symptoms from the VA 
medical center (MC) since May 1999, those records do not 
adequately document the effect of the disorder on his social 
and occupational functioning.  For these reasons the Board 
finds that remand of his appeal is required in order to 
provide him a current psychiatric examination that documents 
the severity of his impairment.

In addition, the Board notes that the statement of the case 
issued to the veteran in July 2003 defines the issue on 
appeal as entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151.  As shown above, the issue on appeal is 
entitlement to a higher rating for the psychiatric disorder, 
not eligibility for benefits pursuant to 38 U.S.C.A. § 1151.  
On remand, the RO will have the opportunity to correct this 
error.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since June 2003.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the VAMC in Castle Point, New York.  
If the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a separate copy of this remand 
must be made available to and be reviewed 
by the examiner.  If the examiner finds 
that a social and industrial survey is 
necessary in order to document the 
impairment in social and occupational 
functioning, the survey should be 
conducted.

The examiner should conduct a psychiatric 
examination and provide a description of 
the history of the psychiatric disorder 
and the current symptomatology that 
affects the veteran's social and 
occupational functioning.  The examiner 
should provide a Global Assessment of 
Functioning (GAF) score in accordance 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


